Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Corus Entertainment Files Shelf Prospectus TORONTO, Jan. 22 /CNW/ - Corus Entertainment Inc. ("Corus") (TSX: CJR.B; NYSE: CJR) announced today that it has filed a preliminary short form base shelf prospectus with applicable securities regulators in each of the provinces of Canada. This will allow Corus to make offerings of debt securities in the principal amount of up to $500,000,000 Cdn in the provinces of Canada during the 25-month period after the shelf prospectus becomes final.
